 

Exhibit 10.4

[g0n3btqsdsjz000001.jpg]

 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (hereinafter the “Agreement”) is made as of May 30,
2019, by and between Scott Jones, who currently resides at xxx (“Employee”) and
EyePoint Pharmaceuticals, Inc. (formerly pSivida, Inc. and hereinafter together
with its parent, subsidiary, and related or affiliated entities referred to as
the “Company”), having its headquarters at 480 Pleasant Street, Suite A210,
Watertown, Massachusetts 02472 (collectively the “Parties”).

 

Recitals

 

WHEREAS, the Employee desires to be employed by and the Company desires to
employ Employee as its Chief Commercial Officer; and

 

WHEREAS, the Company and Employee desire to set forth the terms and conditions
under which the Company agrees to employ Employee and Employee agrees to be
employed by the Company;

 

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Company and
the Employee hereby agree as follows:

 

1.Position and Duties.

 

(a)Employee will commence employment on June 10, 2019 or such other date as the
Company and Employee may agree (the "Start Date") on a full-time basis, as the
SVP & Chief Commercial Officer, reporting to the President and Chief Executive
Officer (“CEO”) of the Company. This is an exempt position.  During Employee’s
employment, Employee may be asked from time to time to serve as a director or
officer of one or more of the Company's subsidiaries, in each case, without
further compensation. If Employee’s employment with the Company terminates for
any reason, then concurrently with such termination, Employee will be deemed to
have resigned from any director, officer, trustee, or other positions Employee
may hold with the Company, the Company's subsidiaries, or any of their
respective related committees, trusts, or other similar entities, in each case
unless otherwise agreed in writing by the Company and Employee.

 

 

--------------------------------------------------------------------------------

 

(b)Employee agrees to perform the duties of Employee’s position and such other
duties as may reasonably be assigned to Employee consistent therewith from time
to time. Employee also agrees that, while employed by the Company, Employee will
devote Employee’s full business time and best efforts, business judgment, skill
and knowledge exclusively to the advancement of the business interests of the
Company and to the discharge of all assigned duties and responsibilities for
them.

 

(c)Employee agrees that, while employed by the Company, Employee will comply
with all Company policies, practices and procedures and all codes of ethics or
business conduct applicable to Employee’s position, as in effect from time to
time.

 

2.Compensation and Benefits. During Employee’s employment, as compensation for
all services performed by Employee for the Company and its subsidiaries and
subject to Employee’s full performance of Employee’s obligations hereunder, the
Company will provide Employee the following pay and benefits:

 

(a)Base Salary.The Company will pay Employee a base salary at the rate of
$350,000 per year, payable in accordance with the regular payroll practices of
the Company (as may be adjusted, from time to time, the "Base Salary").

 

(b)Bonus Compensation. For each fiscal year completed during Employee’s
employment under this Agreement, Employee will be eligible for an annual cash
bonus. Employee’s target bonus will be 40% of the Base Salary (the "Target
Bonus"), with the actual amount of any such bonus being determined by the Board
of Directors of the Company (the "Board") in its sole discretion, based on
Employee’s performance and that of the Company against goals established by the
Board and consistent with any applicable plan or program documents and generally
applicable Company policies. Employee’s bonus eligibility for calendar year 2019
will be subject to proration for the partial year of Employee’s employment by
the Company during 2019.  Except as otherwise expressly provided in Section 4
hereof, Employee must be employed through the date a bonus is paid in order to
earn the bonus.  If Employee’s employment terminates, for any reason, prior to
payout of the bonus, the bonus is not earned.

 

(c)Participation in Employee Benefit Plans. Employee will be entitled to
participate in all employee benefit plans from time to time in effect for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided Employee under this Agreement (e.g.,
a severance pay plan). Employee’s participation will be subject to the terms of
the applicable plan documents and generally applicable Company policies, as the
same may be in effect from time to time, and any other restrictions or
limitations imposed by law.

 

(d)Vacations. Employee will be entitled to four (4) weeks of vacation per year,
in addition to holidays observed by the Company.  Vacation will accrue monthly
on a pro-rated basis. Vacation may be taken at such times and intervals as
Employee shall determine, subject to the business needs of the Company. Vacation
shall otherwise be subject to the policies of the Company, as in effect from
time to time.

 

2

--------------------------------------------------------------------------------

 

(e)Business Expenses. The Company will pay or reimburse Employee for all
reasonable business expenses incurred or paid by Employee in the performance of
Employee’s duties and responsibilities for the Company, subject to any maximum
annual limit and other restrictions on such expenses set by the Company and to
such reasonable substantiation and documentation as may be specified from time
to time. Employee’s right to payment or reimbursement for business expenses
hereunder shall be subject to the following additional rules: (i) the amount of
expenses eligible for payment or reimbursement during any calendar year shall
not affect the expenses eligible for payment or reimbursement in any other
calendar year, (ii) payment or reimbursement shall be made not later than
December 31 of the calendar year following the calendar year in which the
expense or payment was incurred, and (iii) the right to payment or reimbursement
is not subject to liquidation or exchange for any other benefit.

 

3.Termination of Employment.Employee’s employment under this Agreement shall
continue until terminated pursuant to this Section 3.

 

(a)By the Company for Cause. The Company may terminate Employee’s employment for
Cause upon notice to Employee setting forth in reasonable detail the nature of
the Cause. The following, as determined by the Board in its reasonable, good
faith judgment, shall constitute "Cause" for termination: (i) material or
willful failure to perform duties reasonably expected and/or requested of
Employee (other than by reason of disability) if not cured within 30 days of
written notice of such failure; (ii) material breach of this Agreement or any
other agreement between Employee and the Company, including but not limited to
any Confidential Information, Non-Disclosure, Non-Solicitation, Non-Compete, and
Rights to Intellectual Property Agreement if not cured within 30 days of written
notice of such breach; (iii) commission of, or plea of nolo contendere to, a
felony or other crime involving moral turpitude; (iv) commission of fraudulent
or illegal act in commission of Employee’s duties or otherwise with respect to
the Company; (v) failure to adhere to moral and ethical business principles
consistent with the Company’s Code of Business Conduct and/or policies in effect
from time to time; (vi) engaging in an act or series of acts constituting
misconduct resulting in a misstatement of the Company's  financial statements
due to material non-compliance with any financial reporting requirement within
the meaning of Section 304 of the Sarbanes-Oxley Act of 2002; or (vii) other
conduct that is or could reasonably be expected to be harmful to the interests
or reputation of the Company.

 

(b)By the Company Without Cause. The Company may terminate Employee’s employment
at any time other than for Cause upon thirty (30) days’ notice to employee.

 

(c)By Employee for Good Cause. Employee may terminate Employee’s employment for
Good Cause by (A) providing notice to the Company specifying in reasonable
detail the condition giving rise to the Good Cause no later than the thirtieth
(30th) day following Employee’s first becoming aware of such event or condition;
(B) providing the Company a period of (30) days to remedy the event or
condition; and (C) written notice terminating Employee’s employment for Good
Cause within fifteen (15) days following the expiration of the period to remedy
if the Company fails to remedy the condition. The following, if occurring
without Employee’s consent, shall constitute "Good Cause" for termination by
Employee: (i) a material diminution in the nature or scope of Employee’s
position, duties, or authority (other than temporarily while Employee is
physically or mentally incapacitated to such a degree that Employee would be
eligible for disability benefits under the Company's disability income plan or
as required by applicable law); (ii) a material reduction in the Base Salary or
the Target Bonus percentage; or (iii) a material breach by the Company of this
Agreement.



3

--------------------------------------------------------------------------------

 

(d)By Employee Without Good Cause. Employee may terminate Employee’s employment
at any time without Good Cause upon thirty (30) days' notice to the Company. The
Board may elect to waive such notice period or any portion thereof; but in that
event, the Company shall pay Employee the Base Salary for that portion of the
notice period so waived.

 

(e)Death and Disability. Employee’s employment hereunder shall automatically
terminate in the event of Employee’s death during employment. In the event
Employee becomes disabled during employment and, as a result, is unable to
continue to perform substantially all of Employee’s duties and responsibilities
under this Agreement, either with or without reasonable accommodation, the
Company will continue to pay Employee the Base Salary and to provide Employee
benefits in accordance with Section 2(c) above, to the extent permitted by plan
terms, for up to twelve (12) weeks of disability during any period of three
hundred sixty-five (365) consecutive calendar days.

 

4.Other Matters Related to Termination.

 

(a)Final Compensation. In the event of termination of Employee’s employment with
the Company, howsoever occurring, the Company shall pay Employee (i) the Base
Salary for the final payroll period of Employee’s employment, pro-rated through
the date that Employee’s employment terminates; (ii) compensation at the rate of
the Base Salary for any accrued, unused vacation time; and (iii) reimbursement,
in accordance with Section 2(e) hereof, for business expenses incurred by
Employee but not yet paid to Employee as of the date Employee’s employment
terminates; provided Employee submits all expenses and supporting documentation
required within sixty (60) days of the date Employee’s employment terminates,
and provided further that such expenses are reimbursable under Company policies
as then in effect (all of the foregoing, "Final Compensation"). Except as
otherwise provided in Section 5(a)(iii), Final Compensation will be paid to
Employee within thirty (30) days following the date of termination (or such
shorter period required by law).

 

(b)Severance Payments. In the event of any termination of Employee’s employment
pursuant to Section 3(b) or Section 3(c) above, the Company will pay Employee,
in addition to Final Compensation, (i) the Base Salary for the period of twelve
(12) months from the date of termination, provided, however, that if such
termination occurs within twelve (12) months following the Start Date (a "Year
One Termination"), the Company will instead pay Employee, in addition to Final
Compensation, the Base Salary for the period of six (6) months from the date of
termination; (ii) one times the Target Bonus, or 0.5 times the Target Bonus in
the event of a Year One Termination, in either case, payable in equal
installments during the period of Base Salary continuation under clause
(i).  Provided Employee timely elects continuation coverage for Employee and
Employee’s eligible dependents under the federal law known as "COBRA" or similar
state law, the Company will pay the monthly amount that equals the portion of
the monthly health premiums paid by the Company on Employee’s behalf and that of
Employee’s eligible dependents immediately preceding the date that Employee’s
employment terminates until the earlier of (A) the last day of the period of
Base Salary continuation under clause (i) and (B) the date that Employee and
Employee’s eligible dependents become ineligible for COBRA coverage to the
extent permissible by law and plan terms. The severance payments described in
clauses (i) through (iii) above are referred to as the "Severance Payments".
Upon a Change of Control, any options to purchase Stock or shares of restricted
Stock held by Employee that are not fully vested at the time of the Change of
Control shall immediately accelerate and vest in full, provided that Employee is
employed by the Company on the date of the Change in Control.

4

--------------------------------------------------------------------------------

 

(c)Conditions to and Timing of Severance Payments. Any obligation of the Company
to provide Employee the Severance Payments and the Equity Acceleration is
conditioned, however, on Employee’s cooperation in the transition of Employee’s
duties and Employee’s execution and return to the Company of a Severance
Agreement and General Release acceptable to the Company which shall include a
release of all claims against the Company, all affiliated and related entities,
and/or persons deemed necessary by the Company.  The Release may also include
Confidentiality, Non-Disparagement, No-Reapply, Tax Indemnification, and/or
other appropriate terms.  Except as otherwise provided by this Agreement, any
Severance Payments to which Employee is entitled will be provided in the form of
salary continuation, payable in accordance with the normal payroll practices of
the Company. Unless otherwise provided by this Agreement, the first payment will
be made on the Company's next regular payday following the effective date of the
Severance Agreement and General Release; but that first payment shall include
all amounts accrued retroactive to the day following the date Employee’s
employment terminated.

 

(d)Benefits Termination. Except as provided in Section 4(b) above or under
COBRA, Employee’s participation in all employee benefit plans shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of Employee’s employment, without regard to any continuation of the
Base Salary or other payment to Employee following termination and Employee
shall not be eligible to earn vacation or other paid time off following the
termination of Employee’s employment.

 

(e)Assistance in Litigation.  Employee agrees to reasonably cooperate with the
Company in the defense or prosecution of any claims or actions that relate to
events or occurrences that transpired while Employee is or was employed by the
Company. Employee’s cooperation includes, but is not limited to, being available
to meet with counsel to prepare for discovery or trial and to act as a witness
on behalf of the Company as requested at mutually convenient times. Employee’s
cooperation also includes fully cooperating with the Company in connection with
any investigation or review by any federal, state, or local regulatory authority
as any such investigation or review relates to events or occurrences that
transpired while Employee is or was employed by the Company.

 

(f)Survival. Provisions of this Agreement shall survive any termination of
employment if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation Employee’s obligations under Section 4. The obligation of the Company
to make payments to Employee under Section 4, are expressly conditioned upon
continued full performance of Employee’s obligations under Section 4 hereof.
Upon termination by either Employer or the Company, all rights, duties and
obligations of Employee and the Company to each other shall cease, except as
otherwise expressly provided in this Agreement.

 

5.Timing of Payments and Section 409A.

 

(a)Notwithstanding anything to the contrary in this Agreement, if at the time
Employee’s employment terminates, Employee is a "specified employee," as defined
below, any and all amounts payable under this Agreement on account of such
separation from service that would (but for this provision) be payable within
six (6) months following the date of termination, shall instead be paid on the
next business day following the expiration of such six (6) month period or, if
earlier, upon Employee’s death; except (A) to the extent of amounts that do not
constitute a

5

--------------------------------------------------------------------------------

 

deferral of compensation within the meaning of Treasury regulation Section
l.409A-1(b) (including without limitation  by reason  of  a
short-term  deferral  or the safe  harbor  set  forth  in Section  l.409A­ l
(b)(9)(iii), as determined by the Company in its reasonable good faith
discretion); (B) benefits which qualify as excepted welfare benefits pursuant to
Treasury regulation Section l.409A­ l(a)(5); or (C) other amounts or benefits
that are not subject to the requirements of, or satisfy an exception from
treatment as deferred compensation under, Section 409A of the Internal Revenue
Code of 1986, as amended ("Section 409A"). For purposes of this Agreement, all
references to "termination of employment" and correlative phrases shall be
construed to require a "separation from service" (as defined in Section
l.409A-l(h) of the Treasury regulations after giving effect to the presumptions
contained therein), and the term "specified employee" means an individual
determined by the Company to be a specified employee under Treasury regulation
Section l.409A-l(i).

 

(b)Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments.

 

(c)In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

 

6.Definitions. For purposes of this Agreement, the following definitions apply:
"Change of Control" means

(a)The acquisition by any Person (defined for purposes of this definition as any
individual, entity or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Securities Exchange Act of 1934, as amended ("Exchange Act"))
of  beneficial  ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 35% or more of the common stock of the Company; provided,
however, that for purposes of this subsection (A), an acquisition shall not
constitute a Change of Control if it is: (i) either by or directly from the
Company, or by an entity controlled by the Company, (ii) by any employee benefit
plan, including any related trust, sponsored or maintained by the Company or an
entity controlled by the Company ("Benefit Plan"), or (iii) by an entity
pursuant to a transaction that complies with clauses (i), (ii) and (iii) of
subsection (b) below; or Individuals who, as of the effective date of this
Agreement, constitute the Board (together with the individuals  identified  in
the proviso to  this subsection  (B), the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the effective date of this
agreement whose election, or nomination for election by the Company's
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be treated as a member of the Incumbent
Board unless he or she assumed office as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(b)Consummation of a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a "Transaction"), in each case unless, following such
Transaction, (i) all or substantially all of the Persons who were the beneficial
owners of the common stock of the Company outstanding immediately prior to such
Transaction beneficially own, directly or indirectly, more than 50% of

6

--------------------------------------------------------------------------------

 

the combined voting power of the then outstanding voting securities of the
entity resulting from such Transaction (including, without limitation, an entity
that as a result of such Transaction owns the Company or all or substantially
all of the Company's assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Transaction, of the outstanding common stock of the Company, (ii) no Person
(excluding any entity or wholly-owned subsidiary of any entity resulting from
such Transaction or any Benefit Plan of the Company or such entity or
wholly-owned subsidiary of such entity resulting from such Transaction)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such entity except to the
extent that such ownership existed prior to the transaction and (iii) at least a
majority of the members of the board of directors or similar board of the entity
resulting from such Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Transaction; or

 

(c)Approval by the stockholders of the Company of a liquidation or dissolution
of the Company.

 

"Person" means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its subsidiaries.

 

7.Conflicting Agreements. Employee hereby represents and warrants that the
signing of this Agreement and the performance of Employee’s obligations under it
will not breach or be in conflict with any other agreement to which Employee is
a party or is bound, and that Employee is not subject to any covenants against
competition or similar covenants or any court order that could affect the
performance of Employee’s obligations under this Agreement.  Employee agrees
that Employee will not disclose to or use on behalf of the Company any
confidential or proprietary information of a third party without that party's
consent.

 

8.Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

9.Assignment. Neither Employee nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, the Company may assign
its rights and obligations under this Agreement without Employee’s consent to
one of its subsidiaries or to any Person with whom the Company shall hereafter
effect a reorganization, consolidate or merge, or to whom the Company shall
hereafter transfer all or substantially all of its properties or assets. This
Agreement shall inure to the benefit of and be binding upon Employee and the
Company, and each of its respective successors, executors, administrators, heirs
and permitted assigns.

 

10.Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

7

--------------------------------------------------------------------------------

 

11.Miscellaneous. This Agreement sets forth the entire agreement between
Employee and the Company, and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of Employee’s employment, other than the Confidential
Information, Non-Disclosure, Non-Solicitation, Non-Compete and Rights to
Intellectual Property Agreement dated May 30, 2019, a copy of which is attached
as Exhibit A and incorporated herein by reference. This Agreement may not be
modified or amended, and no breach shall be deemed to be waived, unless agreed
to in writing by Employee and an expressly authorized representative of the
Board.

 

12.Notice.  Any notice required to, or permitted to, be given under this
agreement shall be sufficient if in writing (a) delivered personally, (b) sent
by first class certified mail, return receipt requested, postage and fees
pre-paid, or (c) sent by prepaid overnight delivery service, to the Parties at
the following addresses (or at such other addresses as shall be specified by the
Parties in a like notice);

 

 

If to Company:

 

EyePoint Pharmaceuticals, Inc.

 

 

 

110 Allen Road

 

 

 

Second Floor

 

 

 

Basking Ridge, NJ 07920

 

 

 

Attention: Senior Vice President Human Resources

 

 

 

 

 

 

 

 

 

If to Employee:

 

Scott Jones

 

 

 

9116 SW 51st Rd, A302

 

 

 

Gainesville, FL 32608

 

 

 

 

 

All notices shall be deemed to have been given upon receipt if delivered
personally, or by recognized overnight courier, or five (5) days after mailing
if mailed.

 

13.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New Jersey, without regard to its
conflicts of law provisions. Any claim arising out of, or relating to this
Agreement including, without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief or other equitable relief, shall be
instituted in any federal or state court in the State of New Jersey.  Each party
agrees not to assert by way of motion, as a defense or otherwise, in any such
claim, that such party is not subject personally to the jurisdiction of such
court, that the claim is brought in an inconvenient forum, that the venue of the
claim is improper or that this Agreement or the subject matter hereof may not be
enforced in or by such court.  Each party further irrevocably submits to the
exclusive jurisdiction of such court in any such claim.  

 

Any and all service of process and any other notice in any such claim shall be
effective against any party if given personally or by registered mail, return
receipt requested, mailed to such party as provided herein.  Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law.

 

8

--------------------------------------------------------------------------------

 

14.Usage.  All pronouns and any variations thereof shall be considered to refer
to the masculine, feminine or neuter, singular or plural, as the context may
require.  All terms defined in the Agreement in their singular or plural forms
have correlative meanings when used herein in their singular or plural forms,
respectively.  Unless otherwise expressly provided the words “include”
“includes” and “including” do not limit the preceding words or terms and shall
be deemed followed by the words “without limitation.”

 

15.Headings.  The headings in this Agreement are for reference only, and shall
not affect the interpretation of this Agreement.

 

16.Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts, together shall constitute one, and the
same, instrument.  Each counterpart may consist of a number of copies hereof
each signed by less than all, but together signed by all of the parties hereto.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

EyePoint Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Nancy Lurker

 

/s/ Scott Jones

 

 

Nancy Lurker

 

Scott Jones

 

 

President & CEO

 

 

 

 

 

Date:

May 30, 2019

 

Date:

May 30, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Confidential Information, Non-Disclosure, Non-Solicitation, and

Rights to Intellectual Property Agreement

11